NON-FINAL OFFICE ACTION
		Claims 20-30 are pending in this reissue.  The instant application is a divisional reissue of 14/069,235 (now abandoned), which is a reissue of application no. 12/150,579 which is now U.S. Patent No. 8,204,785 (hereinafter “the '785 patent”).  Foreign priority is claimed to JP2007-121205, filed 5/1/2007.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘785 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Preliminary Amendment
Preliminary amendment filed 6/14/2019 has been entered and considered.  Upon entry, claims 1-19 are cancelled and claims 20-30 are newly added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations in claim 20 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  These claim limitation(s) is/are recited in claim 20:
an acquiring unit configured to acquire a direction of a user’s head and/or a travel direction of the user from a motion sensor;
a detecting unit configured to detect a details command input by the user;
a determining unit configured to determine an emphasized target object from a plurality of guidance target objects based on the acquired direction;
a generation unit configured to generate voice audio related to details information of the emphasized target object.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof as follows:
an acquiring unit configured to acquire a direction of a user’s head and/or a travel direction of the user from a motion sensor (Fig.3, step S2; Fig. 9, S62-63); Fig 2, sensor module 32/ head direction detecting section 72; Col. 14, lines 39-44);
a detecting unit configured to detect a details command input by the user (Fig. 2, input section 66; col. 13, lines 43-46; Fig. 9, steps S66 and S67; 
See Col. 23, lines 9-25:
It should be noted that upon input of a predetermined command (details command described later) from the input section 66, the guidance target object selecting section 164 fixes (always fixes) a guidance target object (guidance target object specified as an emphasized guidance target object) that is present in the head direction at that time as an emphasized guidance target object, and can switch a guidance voice for the fixed guidance target object to a guidance voice for details information describing an advertisement for that guidance target object.

See also Col. 24, lines 42-51:
In step S66, the guidance target object selecting section 164 determines whether or not a details command has been inputted. If it is determined in step S66 that a details command has been inputted, in step S67, the guidance target object selecting section 164 fixes a guidance target object that is present in the head direction at that time as an emphasized guidance target object, and switches a guidance voice for the fixed guidance target object to a guidance voice for details information describing the details of an advertisement for that guidance target object.

a determining unit configured to determine an emphasized target object from a plurality of guidance target objects based on the acquired direction (Fig. 2, guidance target object selecting section 73; Fig. 3, step S3 col. 14, lines 45-67);
a generation unit configured to generate voice audio related to details information of the emphasized target object. (Fig. 3, steps S4 and S5; Fig. 9, S70-71; col. 15, lines 5-11)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Regarding independent claim 20, omitted elements are a least the following: the hardware elements shown in Fig. 2 of the portable information terminal 1, including GPS module 62, communication module 61, control section 64, DSP 65, memory 63, memory 67, and battery 68.  These hardware elements are necessary for performing the algorithms described in the flowcharts of Figs. 3 and 9.  Dependent claims 21-28 are rejected for inheriting the deficiency noted above, of parent claim 20
Independent claims 29 and 30 similarly omit essential steps as depicted in Fig. 9. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings and suggestions of Willins et al. (US 6,845,338; hereinafter Willins) and Johnson (US 6,456,234).
Regarding claim 29, Willins teaches: A control method for controlling a portable device including at least one speaker device, the control method comprising:
See Fig 2, mobile terminal 102, speakers 228 and 230
acquiring a direction of a user’s head and/or a travel direction of the user from a motion sensor;
FIG. 1 discloses a telemetric contextually based spatial audio system 100 integrated into a mobile terminal 102 including a headset 104 attached to a user 106 and linked to radio access points 108 and 110, via antenna 112. The headset includes (see FIG. 2) speakers 228 and 230; a transceiver 222 used to transfer data and audio signals between the headset and terminal; a directional device 114, e.g. electronic compass, GPS, accelerometers, indicating the position and/or heading or angular direction of the user when viewing objects of interest, e.g. a museum exhibit 116.sup.1 ; a tradeshow display 116.sup.2 and a car 116.sup.3. The system tracks the relative angle and distance from the user to each object. The angular orientation for object 116.sup.1 is .PHI..sub.1. The angular orientation for object 116.sup.2 is .PHI..sub.2. The angular orientation for object 116.sup.3 is .PHI..sub.3. As the user travels towards an object of interest, the distance and angular orientation of the object changes relative to the user. The terminal 102 (See FIG. 2), periodically transmits a RF signal 118, containing information about the user's head orientation and position. Alternatively, the terminal position can be determined using the RF signals received by access points 108 and 110.

(Willins, col. 5: 49 – col. 6:  2)

detecting a details command input by the user;
Willins teaches detecting other event triggers, e.g. a user’s time duration in one position and a user’s head position to determine which audio clip to play:
The server overlays the user's geographical position and head orientation information onto a locally stored "floor plan." The floor plan relates the user's viewpoint to a database of contextual audio clips based on position, orientation, and other event triggers (e.g. time duration at one position). The database also includes, or the server determines dynamically, the relative angular position and distance that the spatially directed audio should emanate from (AEP) based on the given user's position. A regionally significant portion of the database and respective triggers are sent to the terminal. The terminal updates its ephemeral data (current location and head orientation), and using the database information recalculates which audio clip(s) to play. Before playing the clip(s), the terminal updates its relative distance and angular positioning relative to the object from which the sound is to emanate. The terminal then convolves (see below) the respective audio clip(s) so as to be perceived by the user as emanating from the exact spatial position of the object specified by the system (AEP).

To the extent that the claimed “detecting a details command input by the user” is given a narrower interpretation that precludes the claims from reading on Willins, Johnson teaches an analogous system and method for providing content based on situational location of a user’s mobile device and based on user specified parameters:
	For example, in an outdoor wireless embodiment of the present invention, advertisement content can be configured by paying customer advertisers through an internet web interface, and then automatically delivered to people when the people are in a location, or heading path to a. location, for reasonable delivery of the content to their automobile installed, or handheld, RDPS. For example, as a driver or pedestrian (i.e. user) approaches a retail store with a mobile RDPS, a configured advertisement of a special deal at the retail store can be proactively delivered (i.e. pushed) to the user automatically on behalf of the store. Likewise, an indoor wireless embodiment of the present invention enables the driver or pedestrian, now a shopper inside the store, to receive configured content to a shopping cart mounted, or handheld, RDPS directing the shopper to specific sales items as the shopper moves about the inside of the store.
(Johnson Col. 3:1-19)
FIG. 7B depicts a preferred embodiment of a data record in the keyword data of the present invention. A keyword data record 750 is joined to a deliverable content database record 700 through a matching rec id field 752. Keywords field 754 contains one or more comma separated text strings used to associate criteria to the deliverable content database record 700. Phrases containing blank separated words are enclosed in quote marks. In one embodiment of the present invention, a RDPS user specifies interests that are matched to the keywords field 754. Only the user's interests, along with the RDPS situational location, will cause delivery of associated content. An alternative embodiment for maintaining keyword data will associate a plurality of keyword data records 750 to a deliverable content database record 700, each containing a singular keyword, or phrase, in keywords field 754. Fields 704, 706, 708, 718, and 754 are system delivery constraints of the present invention.
(Johnson Col. 14: 39-55)
(See also Johnson, Fig. 12bB, elements 1258, 1252, and 1266)
It light of the teachings of Johnson, it would have been obvious to one of ordinary skill in the art to modify the location based advertising method described in Willins, by allowing a user to input a “details command”, in order to allow a user to specify interests such that only the user’s interests along with the situational location will cause delivery of associated content.

determining an emphasized target object from a plurality of guidance target objects based on the acquired direction; and 
Based on the geographical position of the user and users head orientation, the terminal either plays an audio clip describing what the user is directly viewing (broadside) and/or plays a spatial audio redirecting the users attention to an item at a known off-center location from the user's view. The audio is perceived by the user as emanating from the item or direction of interest. To create this sound perception, the terminal accesses a table of impulse response functions. Each impulse response function is a generalized transfer function representing filter characteristics sufficient to transform a sound so as to be perceived by the user as arriving at their head from a specific angle (generally measured as 0 degrees directly in front of the person) and distance. Given an audio clip to play and knowing the relative angle and distance between the user and the object (AEP), the terminal convolves the audio clip with the respective (angle and distance) impulse response function and plays the resultant audio to the user. This gives the user the perception that the sound is actually emanating from that point in space (AEP). As the user changes their head orientation and/or geographical position, the audio is continuously re-convolved with the respective impulse response function, making the sound perceived by the user as continuously being emitted from the AEP. Constant monitoring of the telemetry data enables the spatially mapped sounds to maintain a constant relative position to the user. Note that the system can also create moving sounds relative to the user. In addition, by controlling volume levels and reverberation, the perceived relative distance between the object and the user can be altered.

(Willins, Col. 4: 46 – Col. 5: 7)

generating voice audio related to details information of the emphasized target object, wherein the at least one speaker device outputs the generated voice audio.
Using the telemetry data to customize the audio presentation material further augments the user's experience. For example, the user is walking through a trade show exhibit hall 116.sup.2 nd looks at a new car 116.sup.3. Based on the geographical coordinates and head orientation, an audio clip is presented, which provides an overview of the car. As the user walks closer to the car, the audio clip is changed and begins to describe the car in detail. Finally, it is possible that when the user walks to the rear left window where the sticker price of the car is located, the user may be presented with financing information for the car in another audio clip.

(Willins, Col. 7: 26-37)

Regarding Independent claim 30, this claim recites substantially commensurate limitations as recited in claim 29 and is therefore rejected for the same reasons discussed above.
Allowable Subject Matter
Claims 20-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record teaches generating advertising data based on a user’s direction of travel, head position, and user preference data.  However, claim 20 invokes 112 6th paragraph interpretation and includes the algorithm/flowchart shown in Figure 9 of the ‘785 patent, which describes in more detail the claimed “details command”.  This algorithm is described as follows:
In step S66, the guidance target object selecting section 164 determines whether or not a details command has been inputted. If it is determined in step S66 that a details command has been inputted, in step S67, the guidance target object selecting section 164 fixes a guidance target object that is present in the head direction at that time as an emphasized guidance target object, and switches a guidance voice for the fixed guidance target object to a guidance voice for details information describing the details of an advertisement for that guidance target object.

(the ‘785 patent, Col. 24, lines 42-51)
The closest prior art of record (Willins and Johnson) fail to teach steps in the algorithm that includes: upon determining that a “details command” has been input by the user, fixing a guidance target object that is present in the head direction at that time as an emphasized guidance target object, and switching a guidance voice for the fixed guidance target object to a guidance voice for details information describing the details of an advertisement for that guidance target object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cameron Saadat/Primary Examiner, Art Unit 3992

Conferees:
/Woo H Choi/
Primary Examiner, Art Unit 3992
                                                                                                                                                                                             /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992